EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel Claims 1-8, 10-12 & 14-20.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8, 10-12 & 14-20 directed to inventions which were non-elected without traverse.  Accordingly, these claims have been cancelled as outlined above.

Drawings
The proposed replacement sheets of drawings submitted on November 24, 2021 have been reviewed and approved by the examiner for examination purposes.

Response to Arguments
Applicant’s arguments, filed November 24, 2021, with respect to the prior art rejections have been fully considered and are persuasive.  As such, the rejections regarding the previously rejected claims over Steurer in view of Radke have been withdrawn, thereby placing the application in condition for allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
December 18, 2021

/James O Hansen/Primary Examiner, Art Unit 3637